In an action, inter alia, to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Dutchess County (Sproat, J.), entered December 5, 2005, which, after a nonjury trial, and upon a decision of the same court dated February 22, 2005, is in favor of the plaintiffs and against it in the principal sum of $74,500.
Ordered that the notice of appeal from the decision is deemed a premature notice of appeal from the judgment (see CELR 5520 [c]); and it is further,
Ordered that the judgment is affirmed, with costs.
Where, as here, a case is tried without a jury, this Court’s power to review the evidence is as broad as that of the trial court, although due regard must be given to the decision of the trial judge who was in a position to assess the evidence and the credibility of the witnesses (see Huron St. Realty Corp. v Lorenzo, 19 AD3d 450, 451 [2005]). “[T]he trial court’s determination will generally not be disturbed on appeal unless it is obvious that the conclusions could not be reached under any fair interpretation of the evidence” (id. at 451, quoting Universal Leasing Servs. v Flushing Hae Kwan Rest., 169 AD2d 829, 830 [1991]). Here, the trial court’s determination awarding the plaintiffs judgment against the defendant in the principal sum *603of $74,500 was supported by a fair interpretation of the evidence. H. Miller, J.P., Adams, Luciano and Rivera, JJ., concur.